Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,523,384 B2  has been reviewed and is accepted.  The terminal disclaimer has been  recorded.
Present application 17/124,949 is a continuation of 16/709,488, which is a continuation from 14/556,938  and application 14/556,938  has a US patent US 10,523,384 B2.  The Applicant filed an electronic terminal disclaimer and that has been approved by US PTO on 02/25/2022.

Allowable Subject Matter
3. 	Claims 1-16  are allowed. 
4. 	The following is an examiner’s statement of reasons for allowance:
5. 	Applicants invention is drawn to a data alignment method  of dividing signal components to be used for data alignment into resources common to all the cells and resources dependent on the cells and transmits encoded and rate-matched data with the first half thereof aligned to the resources common to all the cells and the second half thereof aligned to the resources dependent on the cells thereby preventing degradation in demodulation performance due to variation in signal qualities when a data signal to which a Turbo code is applied is transmitted simultaneously from a plurality of cells.
The Applicants independent claim 1 recites, inter alia an integrated circuit to control a process, the process comprising: receiving control information related to a mapping of a physical downlink shared 5channel (PDSCH); and 
determining, based on the control information, the mapping of the PDSCH, in which the PDSCH is mapped on a resource in accordance with a number of antenna ports for a cell-specific reference signal and a MBMS single frequency network (MBSFN) sub-frame configuration, a first portion of the PDSCH being mapped on a first resource, on 10which a control signal or a cell-specific reference signal is not mapped in a first cell and a second cell that perform a coordinated multipoint communication, and a second portion of the PDSCH being mapped on a second resource, on which a control signal or a cell-specific reference signal is allowed to be mapped in at least one of the first cell and the second cell, 
15wherein the PDSCH is divided into two portions, the first portion is a former portion of the two portions and include systematic bits, and the second portion is a latter portion of the two portions and includes parity bits, and a number of the systematic bits that are mapped to the first resource, on which the control signal or the cell-specific reference signal is not mapped in the first cell and the second cell, is greater than a number 20of the systematic bits that are mapped to the second resource, on which the control signal or the cell-specific reference signal is allowed to be mapped in at least one of the first cell and the second cell.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Kwon et al  [US 20110299449 A1] discloses in para [0080] FIG. 14  a structure of a unicast part of an MBSFN subframe according to the proposed data transmission method. In a 1st OFDM symbol, a CRS, a PCFICH, a PHICH, and a PDCCH are transmitted. In a 2nd OFDM symbol, data and a reference signal for an extended antenna are transmitted. Therefore, the 2nd OFDM symbol can be treated as a PDSCH for an LTE-A system. The PDCCH may include a DL grant. The DL grant may include a DCI format. Data to be transmitted in the 2nd OFDM symbol can be determined by the DCI format included in the DL grant. 
 	And in para’s [0103] [0104] Fig. 30,  The processor 910 implements proposed functions, processes, and/or methods. The processor 910 transmits a PDCCH to a UE in a 1.sup.st OFDM symbol, transmits a reference signal for an extended antenna port to the UE in a 2.sup.nd OFDM symbol by mapping the reference signal to a subcarrier, and transmits a PDSCH to the UE in the 2.sup.nd OFDM symbol by mapping the PDSCH to the remaining subcarriers other than the subcarrier to which the reference signal is mapped. The memory 920 is coupled to the processor 910 and stores a variety of information for driving the processor 910. The RF unit 930 is coupled to the processor 910, and transmits and/or receives radio signals.
The prior art Chen et al. [US 20100189038 A1] discloses in para [0028]Fig. 5A, Fig. 5B, for CoMP joint processing, it is preferable such that a UE knows the PCFICH values of all of its serving cells (e.g., PCFICH(1), PCFICH(2), . . . PCFICH(M), M being super-cell size). This can be done by decoding of different cells' PCFICH values independently and in para [0029] in order to achieve the most cooperative macro diversity gain with coherent/non-coherent combining, it is desirable to always allocate the PDSCH data symbol the same RE in different serving cells, As a result, when different cells in the CoMP super-cell have different control region size, the following PDSCH data mapping rules are proposed for CoMP joint processing.

However the combination of prior arts does not teach 
15wherein the PDSCH is divided into two portions, the first portion is a former portion of the two portions and include systematic bits, and the second portion is a latter portion of the two portions and includes parity bits, and a number of the systematic bits that are mapped to the first resource, on which the control signal or the cell-specific reference signal is not mapped in the first cell and the second cell, is greater than a number 20of the systematic bits that are mapped to the second resource, on which the control signal or the cell-specific reference signal is allowed to be mapped in at least one of the first cell and the second cell.
	
Therefore, independent claims 1 and 9 are allowed for these reasons. The respective dependent claims of independent claims 1 and 9 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Siew et al. [US 8458559 B2] Method and apparatus for encoding and decoding
Malik et al. [US 10028332 B2] Hierarchical clustering framework for inter-cell MIMO systems
Seo [US 20160072612 A1] Method and apparatus for performing HARQ processes in carrier aggregation systems.
Yano et al. [US 7965791 B2] Transmitting apparatus with bit arrangement method.
Obuchi et al. [US 20050193310 A1] Method and apparatus for controlling transmitting, receiving, and re-transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413